Third District Court of Appeal
                               State of Florida

                        Opinion filed November 12, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-1359
                          Lower Tribunal No. 17-17363
                             ________________


                                 Jerry Valdez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

      Jerry Valdez, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and GORDO and BOKOR, JJ.

      PER CURIAM.

      Affirmed.